Exhibit 99.1 KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Financial Statements Three months ended June 30, 2008 and 2007 KEEGAN RESOURCES INC. (the "Company") CONSOLIDATED FINANCIAL STATEMENTS Three months ended June 30, 2008 and 2007 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of Company's management. The Company's independent auditor has not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity's auditor. August 20, 2008 KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Balance Sheets June 30, 2008 and March 31, 2008 Expressed in Canadian Dollars June 30, 2008 March 31, 2008 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents (note 3) $ $ Short-term investments (note 3) - Receivables Prepaid expenses and deposits Furniture, equipment and leasehold improvements (note 4) Resource properties (note 5) $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities (note 7) $ $ Shareholders' Equity Share capital (note 6) Contributed surplus (note 6) Deficit accumulated in the exploration stage ) ) $ $ Commitments (note 8) SEE ACCOMPANYING NOTES KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Operations and Deficit Three months ended June 30, 2008 and 2007 (Unaudited - Prepared by Management)
